DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Claim Status
Claims 1-3, 6-11, and 21 are pending.
Claims 4-5 and 12-20 are cancelled.
Claim 21 is new.
Claims 1 and 7 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, and 21 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “when the thin film heating element is not heated” (line 24) is regarded as indefinite claim language. Particularly, it is unclear how the thin film heating element can be “not heated” since it exists in an ambient atmosphere that has some amount of heat. In the interest of compact and expedited prosecution, the Examiner interprets the claim similar to how it is explained in par. [0058] of the Specification: “when the thin film heating element is not energized”.
Further, the limitation “the Faraday shield” (line 24) lacks proper antecedent basis, since a first and second Faraday shield has been established in the claim. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “the second Faraday shield”.
Regarding claims 2-3 and 6-11, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.
Regarding claim 21, the limitation “when the thin film heating element is not heated” (line 16) is regarded as indefinite claim language. Particularly, it is unclear how the thin film heating element can be “not heated” since it exists in an ambient atmosphere that has some amount of heat. In the interest of compact and expedited prosecution, the Examiner interprets the claim similar to how it is explained in par. [0058] of the Specification: “when the thin film heating element is not energized”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 3, the claim requires a thermally conductive pathway be present between the dielectric window and the second Faraday shield, when claim 1 already requires such a limitation (see lines 23-25). Examiner notes “the Faraday shield” (line 24) lacks proper antecedent basis in claim 1, and is interpreted above as meaning “the second Faraday shield”. Despite a minor difference in wording, the scope of the claims appears to be the same since “a cooling path” is also “a thermally conductive path”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagorny (US Pub. 2012/0152901) in view of Banna (US Pub. 2015/0191823) and Ni (CN 104717817A, using the attached machine translation).
Regarding claim 1, Nagorny teaches a plasma processing apparatus ([0032] and Fig. 1, apparatus #100), comprising: 
a processing chamber ([0032] and Fig. 1, walls defining interior space #102); 
a pedestal located in the processing chamber ([0032] and Fig. 1, pedestal #104 in the interior space #102) configured to support a workpiece during processing ([0032] and Fig. 1, substrate #106); 
a dielectric window ([0032] and Fig. 1, dielectric window #110) forming at least a portion of the processing chamber (Fig. 1, forming upper peripheral boundaries of interior space #102), the dielectric window comprising a first portion ([0032] and Fig. 1, peripheral portion #114) and a second portion ([0032] and Fig. 1, central portion #112); 
a first inductive coupling element ([0033] and Fig. 1, primary inductive element #130) and a second inductive coupling element ([0033] and Fig. 1, secondary inductive element #140) located proximate the dielectric window (Fig .1, #130 near #114 and #140 near #112, respectively), the first inductive coupling element being adjacent the first portion of the dielectric window (Fig .1, #130 near #114) and the second inductive coupling element being adjacent the second portion of the dielectric window (Fig .1, #140 near #112, respectively), the first and second inductive coupling elements configured to 
a first Faraday shield ([0035] and Fig. 1, Faraday shield #154) located between the first inductive coupling element and the processing chamber (Fig. 1, #154 between #130 and #110/#114); 
a second Faraday shield ([0047] and Fig. 7, Faraday shield #200) located between the second inductive coupling element and the processing chamber (Fig. 7, portions #240/#220/#210 of shield #200 located between #140 and #110).

Nagorny does not teach at least one temperature control element in thermal communication with the second Faraday shield, nor wherein each of the at least one temperature control element is in direct contact with the second portion of the dielectric window and spaced apart from the first portion of the dielectric window, the thin film heating element providing a cooling path to transfer heat from the dielectric window to the (second) Faraday shield when the thin film heating element is not heated, thereby acting as a heat sink to facilitate cooling of the dielectric window.
However, Banna teaches at least one temperature control element (Banna – [0022] and Fig. 2, heater element #204 may be embedded inside the conductive base #202) in thermal communication with a Faraday shield (Banna – [0022] and Fig. 2, #202/#204 coupled to RF shield #206), and wherein the at least one temperature control element is in direct contact ([0022] and Fig. 2, heater elements #204 may be embedded inside conductive base #202, which is in direct contact with lid #120) with a 
Nagorny and Banna both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second Faraday shield as taught by Nagorny with the temperature control element as taught by Banna in order to control the surface temperature of the dielectric window isolating the process chamber from the ICP source to reduce deposition on the window facing the plasma in the process chamber (Banna – [0004]) and to minimize the power loss through the shield by allowing higher power coupling efficiency and increasing the overall window of operation (Banna – [0016]).

Regarding the limitation: “the thin film heating element providing a cooling path to transfer heat from the dielectric window to the Faraday shield when the thin film heating element is not heated, thereby acting as a heat sink to facilitate cooling of the dielectric window”, the limitation is regarded as a mixture of an intended use of the apparatus (“when the thin film heating element is not heated”) and an intended result(s) of that use (“providing a cooling path to transfer heat from the dielectric window to the Faraday shield” and “thereby acting as a heat sink to facilitate cooling of the dielectric window”).
In regards to the intended use identified above, the limitation is given patentable weight to the extent that the prior art would be capable of performing the intended use. The heating elements of Banna would be capable of being used in an on or off state, as necessary.
Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04. In spite of this, the heating element as taught by Banna would be able to achieve the intended result as specified if the heating element was off, since any material that is not a perfect thermal insulator would be able to provide a heat conducting/cooling pathway (even if not in direct contact). Since Nagorny and Banna teach the structural limitations of the claims, a cooling pathway/heat sink effect as specified could be achieved.

Thus, the modified Nagorny apparatus (utilizing the heater taught by Banna with the second Faraday shield as taught by Nagorny) would meet the limitation wherein the at least one temperature control element is spaced apart from the first portion of the dielectric window, since the second Faraday shield is only located above the central (second) portion of the dielectric window, not the peripheral (first) portion.

Modified Nagorny does not teach wherein the at least one temperature control element comprises a thin film heating element disposed on a surface of the second Faraday shield.
However, Ni teaches wherein the heating element is a thin film heating element (Ni – pg.4, L15-17).


To clarify the record, the claim limitations “configured to support a workpiece during processing”, and “configured to generate a plasma in the processing chamber when energized with radio frequency (RF) energy” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Nagorny apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 2, Nagorny teaches wherein the second Faraday shield is located between the second inductive coupling element and the second portion of the dielectric window (Nagorny - [0047] and Figs. 1 and 7, portions #240/#220/#210 of shield #200 located between #140 and #112).

Regarding claim 3, modified Nagorny teaches wherein at least one temperature control element (Banna - [0022] and Fig. 2, heater element #204 with resistive element #212, which may be embedded in #202) provides a thermally conductive path (see Banna Fig 2, RF shield #206 in connection with heater #204 and resistive element #212) between the dielectric window (Banna - [0021]-[0022] and Fig. 2, dielectric lid #120) and the second Faraday shield (Banna - [0022] and Fig. 2, RF shield #206, as with the second Faraday shield as taught by/combined with Nagorny).

Regarding claim 6, modified Nagorny teaches wherein the thin film heating element is a polyimide thin film heating element (Ni - Page 4, Lines 15-17), as was previously combined above.

Regarding claim 7, modified Nagorny further teaches wherein the thin film heating element has a shape that at least partially conforms to a shape of the second Faraday shield (Banna - [0022] – RF shield #206 has the same plan form as the conductive base, which contains heater elements #204; Ni teaches wherein the heating element is a thin film element, as above). Examiner notes that the term “partially conforms” renders the claim extremely broad, and is interpreted such that the heating element comprises a shape, and the Faraday shield comprises a shape such that any portion overlaps when placed in contact.

Regarding claim 8, Nagorny further teaches wherein the second Faraday shield comprises one or more solid metal portions (Nagorny - [0047] and Fig. 8, #210/#240), 

    PNG
    media_image1.png
    710
    592
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    719
    607
    media_image2.png
    Greyscale

While Nagorny does not explicitly teach that the thin film heating element comprising a plurality of leaf elements, each leaf element coupled to a ring portion via at least one radial spike element (see annotated Fig. 4 above), modified Nagorny does teach wherein the heating element has a shape that fully conforms to a shape of the Faraday shield (Banna - [0022] – RF shield #206 has the same plan form as the conductive base, which contains heater elements #204). Thus modified Nagorny teaches the limitations of the instant claim.

Regarding claim 21, Nagorny teaches a plasma processing apparatus ([0032] and Fig. 1, apparatus #100), comprising: 
a processing chamber ([0032] and Fig. 1, walls defining interior space #102); 
a pedestal located in the processing chamber ([0032] and Fig. 1, pedestal #104 in the interior space #102) configured to support a workpiece during processing ([0032] and Fig. 1, substrate #106); 
a dielectric window ([0032] and Fig. 1, dielectric window #110 with portions #112/#114) forming at least a portion of the processing chamber (Fig. 1, forming upper peripheral boundaries of interior space #102); 
an inductive coupling element ([0033] and Fig. 1, primary inductive element #130) located proximate the dielectric window (Fig .1, #130 near portion #114 of dielectric window #110), the inductive coupling element configured to generate a plasma in the processing chamber when energized with radio frequency (RF) energy ([0033]); 
a Faraday shield ([0035] and Fig. 1, Faraday shield #154) located between the inductive coupling element and the processing chamber (Fig. 1, shield #154 between inductive element #130 and portion #114 of window #110, which defines a boundary of the processing chamber, as above).

Nagorny does not teach at least one temperature control element in thermal communication with the Faraday shield, nor wherein the temperature control element is disposed on a surface of the Faraday shield and is in direct contact with the dielectric window, the thin film heating element providing a cooling path to transfer heat from the 
However, Banna teaches at least one temperature control element (Banna – [0022] and Fig. 2, heater element #204 may be embedded inside the conductive base #202) in thermal communication with a Faraday shield (Banna – [0022] and Fig. 2, #202/#204 coupled to RF shield #206), and wherein the at least one temperature control element is disposed on a surface of the Faraday shield (Banna – Fig. 2, #204 in direct contact with shield #206) and in direct contact with a dielectric member ([0022] and Fig. 2, heater elements #204 may be embedded inside conductive base #202, which is in direct contact with lid #120); [0018] and Figs. 1 and 2, lid #120 comprising a dielectric material- interpreted as analogous to the dielectric window of Nagorny). 
Nagorny and Banna both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the second Faraday shield as taught by Nagorny with the temperature control element as taught by Banna in order to control the surface temperature of the dielectric window isolating the process chamber from the ICP source to reduce deposition on the window facing the plasma in the process chamber (Banna – [0004]) and to minimize the power loss through the shield by allowing higher power coupling efficiency and increasing the overall window of operation (Banna – [0016]).

Regarding the limitation: “the thin film heating element providing a cooling path to transfer heat from the dielectric window to the Faraday shield when the thin film heating 
In regards to the intended use identified above, the limitation is given patentable weight to the extent that the prior art would be capable of performing the intended use. The heating elements of Banna would be capable of being used in an on or off state, as necessary.
In regards to the intended result identified above, the courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04. In spite of this, the heating element as taught by Banna would be able to achieve the intended result as specified if the heating element was off, since any material that is not a perfect thermal insulator would be able to provide a heat conducting/cooling pathway (even if not in direct contact). Since Nagorny and Banna teach the structural limitations of the claims, a cooling pathway/heat sink effect as specified could be achieved.

Modified Nagorny does not teach wherein the at least one temperature control element comprises a thin film heating element.

Modified Nagorny and Ni both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nagorny apparatus by substituting the resistive heating element as taught by modified Nagorny (particularly, Banna) with the thin film heating element as taught by Ni in order to utilize a smaller volume, resist deformation, and bend more easily (Ni, pg.4, L17).

To clarify the record, the claim limitations “configured to support a workpiece during processing”, “configured to generate a plasma in the processing chamber when energized with radio frequency (RF) energy”, and “when the thin film heating element is not heated” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Nagorny apparatus would be capable of performing the intended uses as specifically set forth above.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagorny (US Pub. 2012/0152901), Banna (US Pub. 2015/0191823), and Ni (CN 104717817A, using the attached machine translation) as applied to claims 1-3, 6-8, and 21 above, and further in view of Li (US Pub. 2002/0100557).
The limitations of claims 1-3, 6-8 and 21 are set forth above.
Regarding claim 9, modified Nagorny teaches a first set of conductors (Banna – [0025] and Fig. 3, electrical connector #322 and leads #324) configured to provide power to the at least one temperature control element (Banna – [0025], as above).

Modified Nagorny does not teach a second set of conductors, the second set of conductors associated with a temperature sensor configured to generate one or more signals indicative of a temperature associated with the at least one temperature control element.
However, Li teaches wherein the apparatus comprises a second set of conductors (see annotated Li Fig. 1 below), the second set of conductors associated with a temperature sensor ([0050] and Fig. 1, temperature sensor #136) configured to generate one or more signals indicative of a temperature associated with the at least one temperature control element ([0042], [0050] and Fig. 1, heating assembly #130).

    PNG
    media_image3.png
    515
    842
    media_image3.png
    Greyscale

Modified Nagorny and Li both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nagorny apparatus with the conductors and temperature sensor as taught by Li in order to provide a controlled amount of heat energy to the resistive heating element (Li – [0042]).

To clarify the record, the claim limitations “configured to provide power to the at least one temperature control element”, and “configured to generate one or more signals indicative of a temperature associated with the at least one temperature control element” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect 
The modified Nagorny apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 11, modified Nagorny does not teach wherein the apparatus comprises one or more control devices configured to control the delivery of power to at least one temperature control element based at least in part on one or more signals indicative of the temperature of the second Faraday shield.
However, Li teaches wherein the apparatus comprises one or more control devices (Li - [0042], [0050] and Fig. 1, temperature control circuit #134) configured to control the delivery of power to at least one temperature control element based at least in part on one or more signals indicative of the temperature (Li - [0042], [0050) of a Faraday shield (Li - [0045] – Faraday shield in thermal contact with heater and dielectric, and [0050], temperature sensor embedded in the dielectric).
Modified Nagorny and Li both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nagorny apparatus with the control device as taught by Li in order to provide a controlled amount of heat energy to the resistive heating element (Li – [0042]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagorny (US Pub. 2012/0152901), Banna (US Pub. 2015/0191823), Ni (CN 104717817A, using the attached machine translation), and Li (US Pub. 2002/0100557), as applied to claims 9 and 11 above, and further in view of DiPalma (US Patent 4,070,083).
The limitations of claims 9 and 11 are set forth above.
Regarding claim 10, modified Nagorny teaches wherein at least one of the first set of conductors or the second set of conductors are coupled to the second Faraday shield (see claim 9 above).

Modified Nagorny does not teach that at least one of the first set of conductors or the second set of conductors pass through a tube element. 
However, DiPalma teaches a set of conductors (DiPalma – C2, L1 and Fig. 1, wires #13 with cable #14) that pass through a tube element (DiPalma – C2, L58-61 and Fig. 1, cable #14 passing through stiff wire sheath #29).
Modified Nagorny and DiPalma both each electrical connections, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Nagorny apparatus with the tube-shaped wire strain relief elements as taught by DiPalma in order to provide means for resisting the sharp bending of an electrical cable which would damage the cable and may dangerously expose live wires (DiPalma – C2, L51-54).

Response to Arguments
Applicant has cancelled claims 12-17, which contained features that were not shown in the Drawings (as objected to in the previous Office Action). As such, the Drawing objection is moot, and is thusly withdrawn. 

Applicant has cancelled claims 16-17, which contained new matter as identified in the previous Office Action. As such, the rejections to claims 16-17 under 35 U.S.C. 112(a) are moot, and are thusly withdrawn.

Applicant argues (Remarks filed 1/25/2021, pgs. 6-8) that the prior art of record, notably Banna, fails to teach the limitations of amended claim 1 as added in the most recent amendments. Respectfully, the Examiner disagrees.

As is set forth in the rejection of claim 1 (and similarly, new claim 21), the newly added limitations of amended claim 1 contain very few additional structural limitations. Only the limitation “wherein each of the at least one temperature control element is in direct contact with the second portion of the dielectric window” (emphasis original, as amended) is interpreted as adding additional structure to the claim. As such, Banna teaches that the resistive element #212, the insulator #210 (which together comprise the heater element #204), and the conductive base #202 can be a unified structure (Banna – [0022]). As such, there is direct contact between a Faraday/RF shield (Banna Fig. 2, #206) and a heating element (unified structure of #204 and #202, Banna [0022]), which is in direct contact with a dielectric member (Banna – Fig. 2, lid #120). This meets the limitation of the amended claim.

The limitation “when the thin film heating element is not heated” is regarded as an intended use of the thin film heating element, and is given patentable weight to the extent that the prior art is capable of performing the intended use. Similarly, this limitation is interpreted as defining a process step, or an action the thin film heating element/apparatus is supposed to be performing. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and MPEP 2114(II). The heater as taught by Banna would necessarily be capable of operating in an on or off state.

Further, the limitation “providing a cooling path to transfer heat from the dielectric window to the Faraday shield when the thin film heating element is not heated, thereby acting as a heat sink to facilitate cooling of the dielectric window” (emphasis added) is regarded as an intended result of a process step positively recited (i.e., if the apparatus is performing the process step of not heating the thin film heating element, the subsequent cooling path formed is a result of that “non-heating” step). As such, this limitation is given patentable weight to the extent that the prior art would be capable of performing the process step that causes the intended result. See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) and MPEP 2111.04(I). Moreover, the structure as taught by Banna would necessarily be capable of causing the intended result since no component of the structure as taught by Banna is a perfect insulator, and thus the entire structure would be able to distribute heat as a single thermal unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718